Citation Nr: 9918657	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for polysubstance abuse.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation.

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1965 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1996 and later RO decisions that denied 
service connection for polysubstance abuse, granted service 
connection for PTSD with alcohol abuse and assigned a 
30 percent evaluation for the PTSD, and denied a permanent 
and total disability rating for pension purposes.  In 
correspondence dated in July 1998 the veteran stated that he 
wished to continue the appeals for service connection for 
polysubstance abuse and for a permanent and total disability 
rating for pension purposes after receiving a supplemental 
statement of the case in May 1998 notifying him that service-
connection for alcohol abuse was granted as part of the PTSD 
and the rating for the PTSD was increased from 10 to 
30 percent.  The issues of entitlement to service connection 
for polysubstance abuse and entitlement to a permanent and 
total disability evaluation for pension purposes was 
certified to the Board for consideration.  Since the maximum 
evaluation for PTSD has not been granted and the veteran did 
not specifically withdraw his appeal for an increase 
evaluation for this disorder, the Board has classified the 
issues for appellate consideration as shown on the first page 
of this decision.  AB v Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a higher rating for PTSD and 
entitlement to a permanent and total disability rating for 
pension purposes will be addressed in the remand portion of 
this decision.




FINDING OF FACT

Polysubstance abuse is causally related to the service-
connected PTSD.


CONCLUSION OF LAW

Polysubstance abuse is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

There being competent (medical) evidence in the record 
tending to connect the veteran's service-connected PTSD and 
his polysubstance abuse, the claim for secondary service 
connection is well grounded.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The veteran had active service from June 1965 to April 1969.  
Service and post-service medical records do not demonstrate 
the presence of polysubstance abuse until many years after 
service.  The summary of the veteran's VA hospitalization 
from January to February 1995 shows a diagnosis of crack 
cocaine dependence.  The report of his VA psychiatric 
examination in October 1995 notes the use of cocaine, 
marijuana, Quaaludes, and other drugs for the past 23 years.  
The Axis I diagnoses were polysubstance abuse and PTSD.  The 
report of the veteran's VA psychiatric examination in August 
1997 notes that he was attending Narcotics Anonymous and that 
he had been clear of cocaine since January 1995.  The Axis I 
diagnoses were substance abuse, now not using alcohol and 
cocaine; and PTSD.  The examiner opined that the veteran's 
alcohol and drug use was related to PTSD, and that he was not 
then using drugs.  The veteran testified at a hearing in 
January 1998 to the effect that he had not used drugs for 
about 3 years.

Direct service connection may not be granted for drug abuse 
because such a condition is considered to be the result of 
willful misconduct.  38 C.F.R. § 3.301(a),(c)(3) (1998).  
Prior to recent legislation, secondary service connection 
could be granted for disability resulting from the abuse of 
drugs for purposes of VA compensation.  38 C.F.R. § 3.310(a).  
Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990).  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended 38 U.S.C.A. § 1110, effective for claims 
filed after October 31, 1990, to prohibit the payment of 
compensation for any disability that is the result of a 
veteran's own abuse of drugs, including secondary service 
connection.  VAOPGCPREC 2-97.  The veteran submitted his 
claim for service connection for polysubstance abuse in 1995.  
This amendment, however, does not preclude granting secondary 
service connection for a substance abuse disability for other 
VA benefits.  VAOPGCPREC 2-98, Par. 14, footnote 1.  Barela 
v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99.  Hence, 
secondary service connection can be granted for the veteran's 
polysubstance abuse if it is related to his service-connected 
PTSD, but only for purposes of VA benefits other than the 
payment of compensation.

The evidence indicates that the veteran has polysubstance 
abuse that has been in remission since around January 1995, 
that he participates in Narcotics Anonymous, and that his 
polysubstance abuse is causally related to his service-
connected PTSD.  Hence, the Board finds that the evidence 
supports granting secondary service connection for 
polysubstance abuse, but only for purposes of VA benefits 
other than the payment of compensation.


ORDER

Secondary service connection for polysubstance abuse is 
granted for VA purposes other than the payment of 
compensation.


REMAND

The report of the veteran's VA psychiatric examination in 
August 1997 shows that his GAF (global assessment of 
functioning) was then 65.  The examiner noted that a VA 
psychologist had recently evaluated the veteran and assigned 
a GAF of 50, but the examiner found this GAF to be too low 
based on the veteran's then symptoms.  The examiner 
recommended the veteran for further psychiatric evaluation in 
one or two years.  VA medical reports of the veteran's 
treatment and evaluations in 1997 show that the psychologist 
who assigned the GAF of 50 also assigned a GAF of 50-55 when 
he saw the veteran in November 1997.  Under the circumstances 
in this case, the duty to assist the veteran in the 
development of evidence pertinent to his claim for an 
increased evaluation for PTSD includes providing him with a 
thorough and contemporary VA psychiatric examination that 
takes into account the prior medical evaluations and 
treatment in order to determine the current severity of his 
PTSD.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The evidence indicates that the veteran receives treatment 
for his various disorders at a VA medical facility.  The 
reports of his ongoing medical treatment should be secured in 
light of VA's duty to obtain this evidence for consideration 
with regard to the claims being considered in this appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain VA medical 
reports of all the veteran's inpatient 
and outpatient treatment since 1997 for 
inclusion in the record and consideration 
with regard to the claims for an 
increased evaluation for PTSD and for a 
permanent and total disability rating for 
pension purposes.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The psychiatrist should provide a GAF.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  After the above development, the RO 
should review the veteran's claims for a 
higher rating for PTSD, initially 
assigned a 30 percent evaluation, and for 
a permanent and total disability rating 
for pension purposes.  The review of the 
claim for an increased evaluation for 
PTSD should reflect consideration of the 
provisions of diagnostic code 9411, 
effective prior to and as of November 7, 
1996, and the veteran's claim should be 
resolved under the criteria that are to 
his advantage.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

